Citation Nr: 1003049	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-03 354A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for neuropathy of the 
upper extremities, including pursuant to the provisions of 38 
C.F.R. § 3.317.

2.  Entitlement to service connection for neuropathy of the 
lower extremities, including pursuant to the provisions of 38 
C.F.R. § 3.317.

3.  Entitlement to service connection for chronic sinusitis, 
including pursuant to the provisions of 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a gastrointestinal 
condition/gastroenteritis, including pursuant to the 
provisions of 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a low back 
condition, including pursuant to the provisions of 38 C.F.R. 
§ 3.317.




REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to 
September 1991 and from November 1992 to May 2003, including 
service in the Southwest Asia Theater of Operations from 
December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  Jurisdiction over the Veteran's case 
was subsequently transferred to the Atlanta, Georgia RO.

In October 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  

In a December 2009 statement, the Veteran's representative 
requested that the Veteran be afforded another opportunity to 
testify at a Board hearing.  The Board denies this request.  
The Board notes that the Veteran was given the opportunity to 
testify at an October 2009 Board hearing and there is no 
indication that there is any change in the facts or 
circumstances of the case.  Although the VA's duty to assist 
includes affording him a personal hearing, there is no right 
to multiple hearing in such a short span of time without some 
reasonable justification, especially given the large number 
of Veterans patiently waiting for the opportunity to testify 
at a hearing.  In light of the foregoing, the request for 
another hearing is denied.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran service connection for neuropathy of the upper 
extremities, neuropathy of the lower extremities, chronic 
sinusitis, gastrointestinal disability/gastroenteritis and a 
low back condition, all including pursuant to 38 C.F.R. 
§ 3.317.

The Veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge that he receives continued 
treatment for his reported conditions at VA.  His claims 
folder reveals that he has received treatment at the VA 
Medical Center in Atlanta, Georgia, and at the Collier County 
CBOC in Florida.  The most recent records regarding the 
Veteran's treatment associated with the claims folder are 
dated in August 2009.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2009).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the AMC should attempt to obtain all VA clinical records 
pertaining to treatment of the Veteran dated since August 
2009.

The Board notes that the Veteran does not have a current 
diagnosis of any neuropathy, chronic sinusitis, 
gastrointestinal condition, or low back condition.  With 
regard to these claims, the Board notes that these issues 
were not adjudicated under the provisions of 38 C.F.R. § 
3.317.  Indeed, the April 2005 rating decision informs that 
the Veteran's claim for entitlement to service connection 
were denied based upon a lack of any clinical diagnosis of 
the respective disorders.  A remand of these issues for 
consideration under all applicable laws is warranted.

Following the Veteran's timely filing of a notice of 
disagreement in March 2006, the RO issued a Statement of the 
Case (SOC) in November 2006.  Unfortunately, the SOC did not 
include a citation to 38 C.F.R. § 3.317, the regulation 
governing compensation for certain disabilities due to 
undiagnosed illnesses, and a citation to the pertinent laws 
and regulations relevant to a claim is required to be set 
forth in the SOC.  38 U.S.C.A. § 7105(d)(1)(B) (West 2002) 
("A [SOC] shall include . . . a citation to pertinent laws 
and regulations . . . ."); 38 C.F.R. § 19.29 (2009).  Under 
38 C.F.R. § 19.29, the implementing regulation for section 
7105(d), the Secretary has promulgated regulations for 
determining the adequacy of the SOC.  Specifically, section 
19.29 requires the following:

The [SOC] must be complete enough to allow the appellant to 
present written and/or oral arguments before the Board of 
Veterans' Appeals.  It must contain:

(a) A summary of the evidence in the case relating to the 
issue or issues with which the appellant or representative 
has expressed disagreement;

(b) A summary of the applicable laws and regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations affect the determination ; and

(c) The determination of the agency of original jurisdiction 
on each issue and the reasons for each such determination 
with respect to which disagreement has been expressed.  38 
C.F.R. § 19.29 (2009).

Accordingly, a remand to provide the Veteran with notice of 
38 C.F.R. § 3.317 in a supplemental SOC (SSOC) that includes 
a citation to the regulation itself under the section for 
citing pertinent laws and regulations is required.

The Veteran was afforded VA Compensation and Pension (C&P) 
examinations regarding his claimed conditions in January and 
May 2005.  After examination, the Veteran was not diagnosed 
with any of the conditions and, as such, the examiner did not 
render an opinion regarding the etiology of the Veteran's 
reported conditions.  It was unclear, however, whether the 
Veteran had any independent objective evidence that he had 
symptoms of the claimed disabilities.  At the time of the 
examinations, the examiner noted that the Veteran had not 
received any treatment for his claimed conditions since 
service.  

Since the January and May 2005 examinations, the Board notes 
that the Veteran has received treatment for complaints 
relating to his claimed conditions.  In addition, the Board 
notes that since the January and May 2005 examination the 
Veteran has submitted the statement of a fellow serviceman, 
dated in January 2010, indicating that the Veteran complained 
of numbness and tingling sensations in his arms and legs 
while the Veteran was in service and that the Veteran has 
continued to complain of numbness and tingling since that 
time.  As such, the Board finds it necessary to remand the 
claims for the Veteran to be afforded another VA C&P 
examination regarding his claimed conditions, including an 
examination pursuant to the Persian Gulf protocol, taking 
into account the Veteran's evidence of treatment and the 
statement of the Veteran's fellow serviceman.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA medical 
records pertaining to the Veteran that 
are dated since August 2009.  Any 
additional pertinent records identified 
by the Veteran during the course of the 
remand should also be obtained, following 
the receipt of any necessary 
authorizations from the Veteran, and 
associated with the claims file

2.  After the above development is 
completed, the RO should also make 
arrangements with an appropriate VA 
medical facility for the Veteran to 
undergo an examination to assess the 
nature and etiology of the Veteran's 
claimed disabilities.  The claims folder 
and a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report 
that the claims folder and the remand 
have been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted at this time, and included in 
the examination report.

The Veteran should be scheduled for a 
Gulf War Guidelines Examination.  The 
examiner is asked to identify any 
neuropathy of the upper extremities, 
neuropathy of the lower extremities, 
chronic sinusitis, gastrointestinal 
condition/gastroenteritis, and/or low 
back.  The examiner is asked to comment 
on the January and May 2005 VA 
examination reports and upon the 
statements of the Veteran's friend and 
fellow serviceman, dated in January 2010.

If the examiner determines that the 
Veteran has neuropathy of the upper 
extremities, neuropathy of the lower 
extremities, chronic sinusitis, 
gastrointestinal 
condition/gastroenteritis, and/or low 
back, the examiner is asked to indicate 
whether the disability is attributable to 
a known clinical diagnosis.  If so, the 
examiner is then asked to express an 
opinion as to whether any conditions 
found to be present are at least as 
likely as not (i.e., 50 percent or 
greater possibility) related to the 
Veteran's period of active service, and 
specifically to his service in the 
Southwest Asia theater of operations 
during the Persian Gulf War.  The 
examiner must provide a complete 
rationale for any stated opinion.

3.  Thereafter, the RO should 
readjudicate the Veteran's claims 
including consideration of the criteria 
of 38 C.F.R. § 3.317.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues currently on appeal, 
including 38 C.F.R. § 3.317.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

